DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-11, 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Non Patent Literature titled Bandwidth part configuration and frequency resource allocation R1-1710164( herein referred to as D1; see the IDS Provided by the applicant on 11/29/2021).
In regards to claims 1, 6, 11 and 16, D1 a method performed by a terminal for receiving data in a wireless communication system, the method comprising: identifying a number of resource blocks (RBs) in a bandwidth part configured for a terminal (see section 2, :configuring size and location of a BWP in a number of RBs based on the largest SCS supported in the cell);
identifying a resource block group (RBG) size  based on an RBG size configuration  and the number of RBs in the bandwidth part  (see section 4; for BWP size 5~100MHz, RBG size is adaptive in range of 1~16 RBs to BWP size targeting bitmap size+35 bits”)
wherein the RBG size configuration is configured for the terminal among at least two RBG size configurations (see section 4; for BWP size 5~100MHz, RBG size is adaptive in range of 1~16 RBs to BWP size targeting bitmap size of 35 bits”);
identifying a plurality of RBGs in the bandwidth part based on the RBG size ("Sect. 4: "[...] specify a fixed size of bitmap for TypeO RA with a specific numerology. One example is to use a 35-bitbitmap for TypeO0 RA with SCS=15kHz, as shown in Table 1. For BWP size 5~100MHz, RBG size is adaptive in range of 1~16RBs to BWP size targeting bitmap size=35 bits. The resulting used bits in the bitmap ranges from 21 to 35 bits."); 
receiving,from a base station, downlink control information including information on frequency domain resource allocation (Sect. 1: "For the indication of active DL/UL bandwidth part(s) to a UE, the following options are considered (including combinations thereof) o Option #1: DCI" and Sect. 4: "A BWP for PDSCH/PUSCH turns active with each resource grant, i.e. the DCI conveying a DL/UL resource grant contains a indication of the BWP used for the resource allocation."; "specify a fixed size of bitmap for TypeO RA with a specific numerology. [...] DCI sizes");
identifying at least one RBG allocated to the terminal among the plurality of RBGs based on the information on frequency domain resource allocation (Sect. 1: "For the indication of active DL/UL bandwidth part(s) to a UE, the following options are considered (including combinations thereof) o Option #1: DCI" and Sect. 4: "A BWP for PDSCH/PUSCH turns active with each resource grant, i.e. the DCI conveying a DL/UL resource grant contains a indication of the BWP used for the resource allocation."; "specify a fixed size of bitmap for Type0 RA with a specific numerology. [...] DCl sizes"); 
and receiving, from the base station, downlink data on the at least one RBG (Sect.\ion 4:  the DCI conveying a DL/UL resource grant. [...] specify a fixed size of bitmap for TypeO RA with a specific numerology. [...] DCI sizes").  
In regards to claims 3, 8, 13 and 18 D1 teaches, wherein the RBG size corresponds to at least one of 2, 4, 8 or 16 resource blocks (see section 4; RBG size at least include 2, 4, 8, 16 RBs).
In regards to claims 4, 9, 14 and 19 D1 teaches, wherein the downlink control information further includes information on time domain resource allocation indicating one of a plurality of candidate configurations, each candidate configuration including information on a starting symbol of consecutive symbols allocated to the terminal and a number of the consecutive symbols counting from the starting symbol (see section 3 How to activate a BWP; A DCI conveying a DL/UL resource grant contains an indication of the BWP used for the resource allocation; the BWP turns active every N sysmbols for PDCCH monitoring and the activation of the BWP is based on a DCI).
In regards to claims 5, 10, 15 and 20, D1 teaches, receiving, from the base station, configuration information including a symbol level bitmap in time domain, the symbol level bitmap indicating whether a corresponding symbol is available for downlink data transmission (see section 4; RBG size determination; using a 35-bit bitmap as shown in table 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466